            Case 21-10825-KHK         Doc 19-6 Filed 06/02/21 Entered 06/02/21 17:45:54                                  Desc
                                       Exhibit(s) Attachment Page 1 of 2

                                                                          ililil ilt ilil r ]il ilr ilililr   lil 1il ilIil
                                                                         Inrtr t2UD4sA0ZOO92g44 ilr ililt
                                                                         Pacrr 36 0F 70


                                         (iv)
                                          any Common Expenses benefiting less than all of the
            Condominium Units or caused by the conduct of less than all those entitled to occupy
            the same or by their licensee$ or invitees pursuant to Section 55:79.83(8) of the
            Condominium Act and any amounts as may be required to discharge any lien levied
            upon any Unit.

                                         (v)       assessments levied by the Community Association
            against the Unit Owners.

                                  (c)  Trqnsrnittal of Budget. The Board of Directors shall send to
            each Unit Owner a copy of the budget, in a reasonably itemized form, which sets forth
            the amount of the Common Expenses payable by each Unit Owner, at least seven (7)
            days prior to the beginning of the fiscal year to which the budget applies. The said
            budget shall constitute the basis for determining each Unit Owner's contribution for the
.           Common Expenses of the Condominium.

                   $eption   ?.   Assessmen!. and Payment o[ Commgn Expenses.

                                  (a)   Except for those Common Expenses which may be specially
            assessed against the Condominium Unit or Units involved pursuant to the provisions of
            subparagraph (b) (iv) of SectionJ of this-Article Vl and except-forJhose Common
            Expenses specially assessed pursuant to Section 55-79.83(A), (B) and (C) of the
            Condominium Act, the total amount of the estimated funds required for the operation of
        .   the Condominium Property set forth in the budget for the fiscal year adopted by the
            Board of Directors shall be assessed against each Condominium Unit in proportion to its
            respective proportionate undivided interest in the Common Elements (i.e., its Common
            Element lnterest) as set forth in the Declaration of the Condominium as the same may
            be amended from time to time. Said assessment shall be a lien against each Unit
            Owneds Unit as provided in the Condominium Act as set forth in Section 55-79.84. On
            or before the first day of each fiscal yeir, ind the first day of each succeeding eleven
            (11) months in such ffscalyear, such Unit Orvner ehall be obligated to pay to the Board
            of Director$ or the Managing Agent (as determlned by the Board of Directors),
            one-twelfth (1112J of the assessment for such fiscal year made pursuant to the foregolng
            provislons. Any amount accumulated in excess of the amount required for actual
            expenses and reserves may, if the Board of Directors deems it advisable, be credited
            according to each Unit Owner's Undivided lnterest in the Common Elements to the
            installments due in the succeeding months of that fiscal year.

                         ln the event any legal.action is required to collect assessments hereunder,
            then and at the direction of the Board of Directors, the entire balance of assessments
            due on account of said Unit for the remainder of the fiscalyear shall be due in full.
    .
                                  (b)
                                  Riqht pf .Acgeleration. The payment and collection of the
            asse$sments made pursuant to this Article Vl shall be in accordance with the terms


            JTEFO CAPITAL MANAGEMENT\3873.8-East    condo\bylaws.DOC                               -19-
            5t6l02



                                                                                            EXHIBIT
                                                                                                                                36
                                                                                                6
    Case 21-10825-KHK          Doc 19-6 Filed 06/02/21 Entered 06/02/21 17:45:54             Desc
                                Exhibit(s) Attachment Page 2 of 2




    be sought by the Unit Owners Association, the Board of Directors, the Managing Agent,
    or, lf appropriato, by an aggrieved Unit Owner.

                          (b)  Addjtional l-labijitv. Each Unit Owner shall be liable to the
    Association for the reasonable expense of any rnaintenance, repair or replacement
    rendered necessary by; (a) damage to any Unit(s) (including the Ownefs Unit) or the
    Common Elements caused by the escape of water or any other substance from Ownefs
e   Unit or any other element which the Owner is obligated to maintain; or (b) any other
F
    damage to any Unit(s) (including the Owner's Unit) or the Gommon Elements the cause
I   of which ernanates from the Owner's Unit or any other element which the Owner is
    obligated to maintain. The Owner shall be liable whether or not said liability results from
    the negligence of the Owner, the Owner's occupants, guests, employees, agents, or
    lessees. This liability shall include any attorney's fees incurred by the Assobiation in
    collecting amounts due from the Owner pursuant to this Section. Nothing herein, shall
    be construed as modifying any waiver by any insurance company of its rights of
    subrogation.

                         {c)    Cpst and Attornevs' Fegrs. ln any proceeding arising out of
    any alleged  default by a Unit Owner, the prwailing party shall be entitled to recover the
    coits ot-the proceedihg,  and such reasonable attomeys'fees as may be dbtermined by


                          (d)    No Wqiver of Rights. The failure of the Unit Owners
    Association, the Board of Directors, or of a Unit Owner to enforce any right, provision,
    covenant, or condition which may be granted by the Declaration, these By-l-aws or the
    rules and regulations shall not constitute a waiver of the right of the Unit Owners
    Association, the Board of Directors, or the Unit Owner to enforce such right, provision,
    covenant or condition in the future. All rights, remedies and privileges granted to the
    Unit Owners Association, the Board of Directors, or any Unit Owner pursuant to any
    term:, provision, covenant or condition of the Declaration, these By-Laws, or the rules
    and regulations shall be deemed to bo cumulative, and the exercise of any one or more
    thereof shall not be deemed to constitute an election of remedies, nor shall it preclude
    the parg exercising the same from exercising such privileges as may be granted to
    sucti paity by the Declaration, these By-Laws or the rules and regulations, or at law or
    in equity.

                          (e)
                          lntereg!. ln the event of a default by any Unit Owner in
    paying any sum assessed against the Condominium Unit other than for commOn
    expenses which continues for a period in excess of thirty (30) days, interest at a rate not
    to exceed the lower of the rhaximum permissible interest rate whioh may be charged by
    a t\fortgagee under a Mortgage at suih time or eighteen percent (18%) per annum shall
    be i'mpbs-ed on the principal amount uhpaid from the date due until paid. The Board
    may waive the interest due at its sole discretion.



    J:\EFO CAPITAL MANAGEMENT\3873'6-Easl condo\bylaws'DOC                        -37   -
    516102




                                                                                                  sq
